UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7059



LEONARD DANIEL,

                                             Petitioner - Appellant,

          versus

U. S. ATTORNEY'S OFFICE, NORTHERN DISTRICT OF
GEORGIA; U.S. DRUG ENFORCEMENT ADMINISTRATION,
U. S. Department of Justice, Agent Andre
Clark, Atlanta, Georgia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-96-339-5-HC-BR)


Submitted:   October 17, 1996             Decided:   October 25, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard Daniel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

as frivolous his 28 U.S.C. § 2241 (1994) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Daniel v. United States Attorney's Office, No. CA-96-339-5-
HC-BR (E.D.N.C. June 24, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2